PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Luis L. Lorenzo
Application No. 16/337,942
Filed: 29 Mar 2019
For: HEAT EXCHANGE DEVICE
Docket No. DParodi_02NP_US
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the “RESPONSE TO DECISION ON PETITION”, filed January 17, 2022, which is being treated as a petition under 37 CFR 1.181 to withdraw the holding of abandonment.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.181”.  Extensions of time under 37 CFR 1.136(a) are permitted.  No fee is required for a renewed petition.

The instant application became abandoned for failure to timely file executed inventor’s oath or declarations prior to payment of the issue fee.  The issue fee having been paid on October 21, 2021 and no executed inventor’s oath or declaration having been received, the application became abandoned by operation of law on October 22, 2021. The Office mailed a Notice of Abandonment on October 27, 2027. On October 27, 2021, Applicant filed a petition to revive under 37 CFR 1.137(a). However, the petition was dismissed in a decision mailed on     December 20, 2021. 

With the instant petition to withdraw the holding of abandonment, Applicant argues that he filed a properly executed inventor’s declaration on March 29, 2019, at the time he filed the instant application. However, Petitioner states that:

	due to technical error in USPTO pair all three pages of the uploaded inventor’s oath or 	declaration are blank. Additionally, the undersigned resubmitted the inventor’s oath or 	declaration along with USPTO fee of $40 on Aug. 23, 2021, in response to a notice from 	the office, dated Aug. 20, 2021, requiring inventor’s oath or declaration. However, the 	resubmitted inventor’s oath or declaration was not included in the image file wrapper.



No Office error having been found, the holding of abandonment was proper and will not be withdrawn.

If reconsideration of this decision is not sought, Applicant may revive the application under       37 CFR 1.137(a).  A grantable petition pursuant to 37 CFR 1.137(a) must be accompanied by (1) The reply required to the outstanding Office action or notice, unless previously filed;  (2) The petition fee as set forth in 37 CFR 1.17(m); and (3) A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to this paragraph was unintentional.  Applicant may apply the previously paid $525 fee towards the petition fee. 

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop Petitions
			Commissioner for Patents
			P.O. Box 1450
			Alexandria VA 22313-1450

By FAX:		(571) 273-8300
			Attn: Office of Petitions

By Internet:		EFS-WEB
						
Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.
		
/Cliff Congo/

Cliff Congo			
Attorney Advisor
Office of Petitions